Citation Nr: 1810967	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a disability rating in excess of 40 percent for residuals of Parkinson's disease, right upper extremity.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of Parkinson's disease, left upper extremity.

5.  Entitlement to a disability rating in excess of 40 percent for residuals of Parkinson's disease, right lower extremity.

6.  Entitlement to a disability rating in excess of 40 percent for residuals of Parkinson's disease, left lower extremity.

7.  Entitlement to a disability rating in excess of 10 percent for residuals of Parkinson's disease, impaired balance.

8.  Entitlement to a disability rating in excess of 10 percent for residuals of Parkinson's disease, Parkinson's facies.

9.  Entitlement to a compensable disability rating for residuals of Parkinson's disease, loss of sense of smell.

10.  Entitlement to a compensable disability rating for residuals of Parkinson's disease, impaired chewing and swallowing.


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2008, March 2009, November 2010 and July 2013 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In multiple substantive appeals, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  In a September 2016 and October 2017 correspondences, the RO informed the Veteran of a scheduled videoconferences in November 2016 and January 2018, respectively.  In correspondences dated in November 2016 and November 2017, the Veteran withdrew his hearing requests. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required to provide the Veteran with examinations in connection with his claims.  Of note, the Veteran withdrew his latest hearing request due to his Parkinson's condition and inability to travel long distances, in addition to his wife's medical conditions.  In this regard, the Board requests that if the Veteran is unable to attend any scheduled examinations, that he contact VA prior to the date of the examination to reschedule.

Regarding the claim for service connection for hearing loss, the lack of evidence of hearing loss in service is not necessarily fatal.  Here, the June 2008 VA examiner did not explain why normal hearing during service indicates that the Veteran's current hearing loss is not related to the noted noise exposure during service.  As such, a more thorough and better-explained examination is warranted.

Regarding the claim for service connection for hypertension, a February 2009 VA hypertension examination shows that the VA examiner noted that the Veteran was diagnosed with hypertension in 2006, after a diagnosis of diabetes mellitus.  It was noted that the Veteran's condition was not secondary to diabetes with normal urine microalbumin.  Given the age of this examination and the possibility of evolving medical interactions between diabetes and hypertension, a further VA examination is warranted to address questions of etiology.  

Finally, the Board finds that additional development is necessary with regard to the Veteran's claims for higher ratings for residuals of Parkinson's disease for the right upper extremity, the left upper extremity, the right lower extremity and the left lower extremity.  The Veteran was last afforded a VA examination for these claims in July 2010, over seven years ago.  Further, the Board finds that additional development is necessary with regard to the Veteran's claims for higher ratings for residuals of Parkinson's disease for impaired balance, for Parkinson's facies, for loss of sense of smell, and for impaired chewing and swallowing.  The Veteran was last afforded a VA examination for these claims in August 2012, over five years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there is insufficient evidence to assess the current severity of the Veteran's conditions, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed bilateral hearing loss disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.  If the opinion is unfavorable, please go beyond the absence of a documented hearing loss disability in service in reaching a complete rationale for this and any other opinion.

If the Veteran is unable to attend any scheduled examination, it is requested that he contact VA prior to the date of the examination to reschedule.

2.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire electronic claims file must be reviewed by the examiner.  

Following a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected diabetes mellitus.  If the examiner determines that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, the examiner should attempt quantify the baseline level of disability prior to aggravation and the permanent, measurable increase in hypertension severity as a result of aggravation by diabetes mellitus.   A complete rationale must be provided for all opinions expressed.  

If the Veteran is unable to attend any scheduled examination, it is requested that he contact VA prior to the date of the examination to reschedule.

3.  Schedule the Veteran for a VA examination to assess the nature and severity of all manifestations of his service-connected Parkinson's disease.  

Specifically, the examiner is to identify the current severity of the Veteran's service-connected Parkinson's disease residuals with respect to the upper and lower extremities, as well as the current severity of the service-connected Parkinson's disease residuals with respect to impaired balance, Parkinson's facies, loss of sense of smell, and impaired chewing and swallowing.  All requisite Disability Benefits Questionnaires (DBQs) should be utilized in providing this information.  

If the Veteran is unable to attend any scheduled examination, it is requested that he contact VA prior to the date of the examination to reschedule.

4.  After completion of the above development, the Veteran's claims remaining on appeal should be readjudicated.  If any claims remain denied, he should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




